DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed limitation regarding the first valley curvature of the first valley is the same as the second valley curvature of the second valley in claims 27-28 is deemed to be a new matter not supported by the originally filed specification. The originally filed specification only discloses that each peak 28 is similarly shaped in the illustrated similarly shaped in the illustrated embodiment (specification, paragraph [0041]). The originally filed specification does not disclose same curvature shaped valleys.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 7-9, 11-12, 14, 20-21, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 5,411,438) in view of Wood et al. (US 9,249,666).
 	White et al. disclose a rectangular ceiling diffuser 4 (Fig. 1) including a blade 53 (Figs. 9-12), the blade 53 comprising: a leading edge (Figs. 9-12, top edge of blade 53) configured to face an incoming air flow; and a trailing edge (Figs. 9-12, bottom edge of blade 53) opposite to the leading edge, wherein a width of the blade extends from the leading edge to the trailing edge (Figs. 1, 9-12). Wherein the blade 53 comprises first, second, third, and fourth blade segments joined to form a rectangular frustum (Figs. 1, 9-12, Col. 13, lines 37-60).  Wherein the blade 53 comprises a rectangular cross-section at a position along the width of the blade (Figs. 1, 9-12).  Wherein the blade 53 comprises: an upper surface (Figs. 9-12, inner surface of blade 53 at central portion 54 is considered as upper surface) configured to guide a portion of the incoming air flow to a diffuser outlet section (Fig. 9, at 55); and a lower surface (Figs. 9-12, outer surface of blade 53 at central portion 54 is considered as lower surface) opposite the upper surface and configured guide an additional portion of the incoming air flow to an additional diffuser outlet section (Fig. 9, at 57, 59).  The rectangular ceiling diffuser 4 comprises an additional blade (Figs. 1, 9-12, blade 53 that surrounds the central blade), the additional blade comprising: an additional . 
Claims 3, 13, 16, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 5,411,438) in view of Wood et al. (US 9,249,666) as applied to claims 1, 12, 14, 20 as above, and further in view of Schutt (US 3,177,795).
 	The rectangular ceiling diffuser of White et al. as modified by Wood et al. as above includes all that is recited in claims 3, 13, 16, 22, 25 except for the closed-loop blade comprises a conical frustum.  Schutt discloses a ceiling diffuser 52 comprising a plurality of nested, concentric frusto-pyramidical baffles 54, 56 (baffles equivalent to the claimed blades). Schutt discloses that the invention contemplates circular, frusto-conical baffles (col. 2, lines 24-26). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the ceiling diffuser of White et al. to design the closed-loop blade with a circular, conical shape as taught by Schutt in order to obtain a predictable air diffusing result. 
Claims 5-6, 17-18 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 5,411,438) in view of Wood et al. (US 9,249,666) as applied to claims 1, 14, 20 as above, and further in view of Jaquemotte (US 2013/0064675).
 	The rectangular ceiling diffuser of White et al. as modified by Wood et al. as above includes all that is recited in claims 5-6, 17-18 and 23-24 except for the blade comprises a wave shape extending along the closed-loop of the blade at a position along the width of the blade; wherein the blade comprises a curved surface extending along the width of the blade from the undulated contour to the wave shape. Jaquemotte discloses a blade 130 comprising comprises a wave shape 200 extending along leading edge 133 of the blade at a position along the width of the blade (Figs. 2-3); wherein the blade comprises a curved surface extending along the width of the blade from the leading edge 133 to the wave shape 200 (Fig. 2). Therefore, it would have .

Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive.  First, claims presented fail to structurally define over the combined teachings of the prior art references. Second, on pages 8-10 of the Remarks regarding the independents claims 1, 14 and 20, the applicant argues that there is no benefit and motivation to combine the prior references, patents to White et al (US Pat. 5,411,438) and Wood et al (US Pat. 9,249,666). In particular on pages 9-10 of the Remarks, the applicant argues that there is no benefit to prompt and motivate one skilled in the relevant art to modify White in view of Wood’s teachings.  In response to applicant’s argument, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the claims merely call for a diffuser blade with a specific blade undulated contour. The primary prior art patent to White disclose a diffuser blade 53 (Figs. 1, 9-In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, claims 1, 14 and 20 merely call for a diffuser blade with a specific undulated blade contour. The independent claims recite nothing about HVAC other than facilitation of incoming air flows. Since both White patent and Wood patent are dealing with air flow facilitation and controls, then, both patents are considered to be in the same field endeavor, e.g. pertinent to air flow controls. One skilled in the art would have considered all prior art relating to air flow controls. Moreover, the secondary prior Wood patent also recognizes the problems to reduce air flow noises and teaches the solution in solving the noise problem (col. 13, lines 25-36) same as the applicant’s (see for example Paragraph 0056 of the current application).  Therefore, Wood patent .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY